Citation Nr: 9934307	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-20 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from August 1962 to August 
1964 and from November 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In November 1998, the Board remanded a claim for a permanent 
and total disability rating for pensions purposes, and the 
claim which remains on appeal.  An August 1999 rating action 
granted entitlement to pension benefits but the veteran 
failed to respond to an RO request to execute and return VA 
Form 21-0517-a, Improved Pension Eligibility Verification 
Report, and VA Form 21-8416, Medical Expense Report.  

With respect to the claim for service connection for a low 
back disability, it was noted that the RO had denied that 
claim on the basis that it was not well grounded.  It was 
further noted that the duty to assist does not attach until 
after a 'well grounded' claim has been submitted.  However, 
in the veteran's June 1996 claim he reported that he had 
received VA treatment since 1988 at a VA medical facility in 
Birmingham, Alabama.  At the time of the 1998 remand, the VA 
outpatient treatment (VAOPT) records since 1990 had been 
requested from that VA facility.  Thus, another attempt was 
to be made to specifically search for VAOPT records from 1988 
to 1990 since these are deemed to be in the constructive 
possession of VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

On remand, records from 1988 to 1990 were requested by the RO 
but only records from 1995 to 1997 were received.  There is 
no indication that a search was made for any VAOPT records 
during the period from 1988 to 1990.  In this regard, there 
are private clinical records on file reflecting treatment for 
a back disability following an on-the-job back injury in 
about January 1988.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held 
that "a remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  

"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998) (in 
which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

To ensure due process, it is imperative that the RO ensure 
that a search is actually made for VAOPT records from 1988 to 
1990 at any VA outpatient facility in Birmingham, Alabama.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should ensure that a search is 
made for any VAOPT records at any VA 
outpatient facility in Birmingham, 
Alabama during the period from 1988 to 
1990.  

If obtained, those records should be 
associated with the claim file.  If not 
obtained, the RO must ensure that there 
is a written record in the claim file 
explaining that such a search was 
conducted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

